UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)August 15, 2011 China Carbon Graphite Group, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-114564 98-0550699 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) c/o Xinghe Xingyong Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China (Address of Principal Executive Offices) (Zip Code) (+86) 474-7209723 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions On August 15, 2011, China Carbon Graphite Group, Inc. issued a press release announcing financial results for the quarter ended June 30, 2011.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. 99.1China Carbon Graphite Group, Inc. Press Release, dated August 15, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA CARBON GRAPHITEGROUP, INC. Date: August 17, 2011 By: /s/Donghai Yu Donghai Yu Chief Executive Officer, President and Director (Principal Executive Officer)
